This filing is made pursuant to Rule 424(b)(3) under the Securities Act of 1933 in connection with Registration No. 333-168976 Consumer Portfolio Services, Inc. Three and Six Month Renewable Unsecured Subordinated Notes One, Two, Three, Four, Five and Ten Year Renewable Unsecured Subordinated Notes We are offering our renewable unsecured subordinated notes to new purchasers and existing noteholders.We are offering the notes for cash and as renewals of previously-issued or to-be-issued notes, up to a maximum of $44,000,000 in aggregate principal amount (inclusive of renewals). As of the date of this prospectus, we are offering the notes with maturities ranging from three months to ten years. However, depending on our capital needs, notes with certain terms may not always be offered. We will establish interest rates on the notes offered in this prospectus from time to time in interest rate supplements to this prospectus. Our filing such an interest rate supplement will not affect the interest rates applicable to any notes previously sold. The notes are unsecured obligations and your right to payment is subordinated in right of payment to substantially all of our existing and future indebtedness, other than our issued and outstanding renewable unsecured subordinated notes, each of which is pari passu in right of payment with the notes offered hereby. As of March 31, 2011, we had approximately $655.3 million of debt outstanding that is senior to the notes, of which approximately $605.1 million was issued by our consolidated special purpose entities.Including an additional approximately $62.2 million of debt that does not appear on our consolidated financial statements (which was issued by our off-balance sheet special purpose entities), we had approximately $740.6 million of debt outstanding that is senior to the notes. As of December 31, 2010, we had approximately $697.6 million of debt outstanding that is senior to the notes, of which approximately $652.7 million was issued by our consolidated special purpose entities.Including an additional approximately $74.1 million of debt that does not appear on our consolidated financial statements (which was issued by our off-balance sheet special purpose entities), we had approximately $792.1 million of debt outstanding that is senior to the notes. Upon maturity, your notes will be automatically renewed for the same term as your maturing notes. The interest rate will be what we are then offering to other investors with similar aggregate note portfolios for notes of the same term, as described on the next page or specified in the most recently filed interest rate supplement, unless we elect not to have your notes renewed or unless you notify us within 15 days after the maturity date for your notes that you want your notes repaid.If notes of the same term are not then being offered, the interest rate upon renewal will be the rate specified by us on or before maturity or, if no such rate is specified, the rate of the existing note. The interest rate on your renewed note may differ from the interest rate applicable to your note during the prior term. After giving you thirty days’ advance notice, we may redeem all or a portion of your notes for their original principal amount plus accrued and unpaid interest. You also may request us to repurchase your notes prior to maturity; however, unless the request is due to your death or total permanent disability, we are currently prohibited by contract from making any such repurchases. See “Description Of The Notes - Redemption or Repurchase Prior To Stated Maturity - Repurchase At Request of Holder.” We will market and sell the notes directly to the public. The notes will not be listed on any securities exchange or quoted on Nasdaq or any over-the-counter market. We do not intend to make a market in the notes and we do not anticipate that a market in the notes will develop. There will be significant restrictions on your ability to transfer or resell the notes. We have not requested a rating for the notes; however, third parties may independently rate them. The notes are not certificates of deposit or similar obligations of, and are not guaranteed or insured by, any depository institution, the Federal Deposit Insurance Corporation, the Securities Investor Protection Corporation or any other governmental or private fund or entity. Investing in the notes involves risks, which are described in “Risk Factors” beginning on page 6 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Note Total Public offering price % % Selling agent commissions none none Proceeds to CPS, before expenses % % See “Plan of Distribution” for a description of anticipated expenses to be incurred in connection with our offering and selling the notes. There will be no underwriting discount. We are not required to sell any specific number or dollar amount of notes in order to accept subscriptions. We are offering these notes to investors in the United States of America, other than in the states of Alabama, Alaska, Arizona, Delaware, Kentucky, Maryland, Massachusetts, Montana, Nebraska, Nevada, New Hampshire, New Jersey, North Dakota, Oregon, Rhode Island, Utah, Virginia, Washington, West Virginia and Wyoming. The date of this Revised Prospectus is May 24, 2011 We will issue the notes in book-entry or uncertificated form. Subject to certain limited exceptions, you will not receive a certificated security or a negotiable instrument that evidences your notes. We will deliver written confirmations to purchasers of the notes. Wells Fargo Bank, National Association, Minneapolis, Minnesota, will act as trustee for the notes. Interest Rates Effective May 24, 2011 PORTFOLIO AMOUNT (1) $1,000 - $9,999 $10,000 - $24,999 $25,000 - $49,999 $50,000 - $74,999 $75,000 - $99,999 $100,000 or More Interest Annual Interest Annual Interest Annual Interest Annual Interest Annual Interest Annual NOTE TERM Rate % Yield % Rate % Yield % Rate % Yield % Rate % Yield % Rate % Yield % Rate % Yield % 3 Month (2) 6 Month (2) 1 Year (3) 2 Year (3) 3 Year (3) 4 Year (3) 5 Year (3) 10 Year (3) 1. We determine the applicable portfolio amount at the time you purchase or renew a note by aggregating the principal amount of all notes issued by Consumer Portfolio Services, Inc. that are currently owned by you. 2. The annual yield calculation assumes that: a. the term of the note is renewed sequentially for an entire year, b. the interest earned during each term is included in the principal amount for the next term, c. the listed interest rate is the interest rate for each term, and d. the accrued interest is paid annually. More frequent interest payments will reduce your annual yield. 3.
